CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated September 21, 2010, relating to the financial statements and financial highlights which appears in the July 31, 2010 Annual Report to Shareholders of Old Mutual Funds I, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Counsel and Independent Registered Public Accounting Firm" and "Financial Highlights" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Denver, Colorado November 19, 2010
